        Case 4:18-cv-00886-KGB Document 106 Filed 06/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

PATRICIA WALKER-SWINTON                                                           PLAINTIFF

v.                              Case No. 4:18-cv-00886-KGB

PHILANDER SMITH COLLEGE, et al.                                                DEFENDANTS

                                           ORDER

       Pending before the Court is plaintiff Patricia Walker-Swinton’s motion for extension of

time to file response (Dkt. No. 105). Defendants Philander Smith College, Dr. Roderick Smothers,

and Dr. Zollie Stevenson (collectively, “defendants”) filed a motion to quash subpoenas on June

5, 2020 (Dkt. No. 88). The Court previously granted Ms. Walker-Swinton an extension of time to

respond to this motion and gave Ms. Walker-Swinton up to, and including, June 22, 2020, to file

a response (Dkt. No. 99). Ms. Walker-Swinton asserts that thunderstorms on June 22, 2020, caused

a power outage while her counsel was working on the response (Dkt. No. 105, ¶ 5). This power

outage lasted about 12 hours and caused interruption in completion of Ms. Walker-Swinton’s

response and scanning for filing (Id.).      Ms. Walker-Swinton’s counsel’s troubles were

compounded by her having to prepare for a family funeral (Id.). Ms. Walker-Swinton asserts that

this motion is not made for the purpose of delay or other illegitimate purposes (Id., ¶ 6). Ms.

Walker-Swinton requests a one-day extension (Id., ¶¶ 7-8). For good cause shown, the Court

grants Ms. Walker-Swinton’s motion for extension (Dkt. No. 105). Ms. Walker-Swinton shall

have up to, and including, June 23, 2020, to file a response to defendants’ motion to quash

subpoenas.
 Case 4:18-cv-00886-KGB Document 106 Filed 06/23/20 Page 2 of 2



It is so ordered this 23rd day of June, 2020.



                                                ______________________________
                                                Kristine G. Baker
                                                United States District Judge




                                          2
